DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8 of Remarks, filed 2/12/21, with respect to the rejection of claim 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 8 of Remarks, with respect to the rejection of claims 1-15 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 1-15 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kudryavtsev et al. (US Pub. No. 2020/0042557) in view of Moraleda et al. (US Pub. No. 2018/0253491).
Consider claim 1. Kudryavtsev et al. teaches a system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors (para. 0029 describes a processor and a memory), cause the one or more processors to perform: associating one or more snippets associated with an entity with a data object of an enterprise data platform (para. 0027 describes associating one or more snippets with a data object of a computational engine); organizing the one or more snippets based on metadata of  the one or more snippets (paras. 0033-0036 describe 
Kudryavtsev et al. does not teach augmenting the one or more snippets with transactional data associated with the entity based on the timestamp data of the one or more snippets and timestamp data of the transactional data; analyzing the one or more snippets and the transactional data to determine an activity relating to the entity depicted in the one or more snippets.
However, Moraleda et al. teaches augmenting the one or more snippets with transactional data associated with the entity based on the timestamp data of the one or more snippets and timestamp data of the transactional data (paras. 0066-0073 describes augmenting segments with metadata based on the timestamp data of the segments and metadata); analyzing the one or more snippets and the transactional data to determine an activity relating to the entity depicted in the one or more snippets (paras. 0073-0076 describes analyzing the segments and metadata to determine an activity).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to augment the one or more snippets with transactional data associated with the entity based on the timestamp data of the one or more snippets and timestamp data of the transactional data; analyzing the one or more snippets and the transactional data to determine an activity relating to the entity 
Consider claim 2. Moraleda et al. teaches the system of claim 1, wherein the transactional data includes at least one of commerce transactions, ingress and egress transactions, network login transactions, or geolocation of internet protocol (IP) addresses associated with the entity (para. 0073 describes metadata information includes a location of a camera).
Consider claim 3. Kudryavtsev et al. teaches the system of claim 1, wherein the metadata information associated with the one or more snippets further include location data (para. 0031 describes metadata can include spatial/temporal locations).
Kudryavtsev et al. does not teach wherein the metadata information associated with the one or more snippets further include annotation data.
However, Moraleda et al. teaches wherein the metadata information associated with the one or more snippets further include annotation data (para. 0076 describes metadata information further include annotation data)
Consider claim 8. Kudryavtsev et al. teaches the system of claim 1, wherein the entity is a person, vehicle, item, location, thing of interest depicted in the one or more snippets (para. 0036 describes analyzing the organized portions to determine the presence of people, moods, or activities).
Consider claim 9. Kudryavtsev et al. teaches the system of claim 1, wherein the one or more snippets are portions of one or more data files corresponding to the entity (para. 0036 describes wherein the portions correspond to the presence of people, moods, or activities).
Consider claim 10. Kudryavtsev et al. teaches the system of claim 9, wherein a data file includes at least one of video feeds, audio clips, or images (para. 0030 describes wherein a data file includes at least one of video content, audio content, or image content).
Claims 11, 12, 16, and 17 are rejected using similar reasoning as corresponding claims above.


Claims 4-7, 13-15 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kudryavtsev et al. (US Pub. No. 2020/0042557) in view of Moraleda et al. (US Pub. No. 2018/0253491) in further view of Sica et al. (US Pub. No. 2016/0274743).
Consider claim 4. Kudryavtsev et al. teaches all claimed limitations as stated above, except wherein organizing the one or more snippets based on the metadata information comprises: aligning the one or more snippets based on the timestamp data of the one or more snippets; constructing a timeline based on the aligned snippets; and providing the timeline through a user interface of the enterprise data platform.
However, Sica et al. teaches wherein organizing the one or more snippets based on the metadata information comprises: aligning the one or more snippets based on the timestamp data of the one or more snippets; constructing a timeline based on the aligned snippets; and providing the timeline through a user interface of the enterprise data platform (paras. 0067-0073 describe aligning the one or more snippets based on timestamp information; constructing a timeline based on the alignment of the one or more snippets; and providing the timeline to a user).

Consider claim 5. Kudryavtsev et al. teaches all claimed limitations as stated above, except wherein organizing the one or more snippets based on the metadata comprises: clustering the one or more snippets based on location data of the one or more snippets; and providing the clustered snippets through a user interface of the enterprise data platform.
However, Sica et al. teaches wherein organizing the one or more snippets based on the metadata comprises: clustering the one or more snippets based on location data of the one or more snippets; and providing the clustered snippets through a user interface of the enterprise data platform (paras. 0067-0073 describe clustering the one or more snippets based on location information; and providing the clustering to a user).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein organizing the one or more snippets based on the metadata comprises: clustering the one or more snippets based on location data of the one or more snippets; and providing the clustered snippets through a user interface of the enterprise data platform, in order to perform multi-
Consider claim 6. Kudryavtsev et al. teaches all claimed limitations as stated above, except displaying the one or more snippets on spatial coordinates of a map through a user interface of the enterprise data platform; determining a path the entity traversed in a given time period based on the metadata data of the one or more snippets; and presenting the path on the map through the user interface.
However, Sica et al. teaches displaying the one or more snippets on spatial coordinates of a map through a user interface of the enterprise data platform; determining a path the entity traversed in a given time period based on the metadata data of the one or more snippets; and presenting the path on the map through the user interface (paras. 0067-0073 describe displaying the snippets on spatial coordinates of a map; determining a path the entity traversed in a given time period based on the metadata associated with the snippets; and presenting the path on the map through the user interface).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to display the one or more snippets on spatial coordinates of a map through a user interface of the enterprise data platform; determining a path the entity traversed in a given time period based on the metadata data of the one or more snippets; and presenting the path on the map through the user interface, in order to perform multi-dimensional navigation in video using interactive map paths as suggested by the prior art.
Consider claim 7. Sica et al. teaches the system of claim 6, wherein determining the path the entity traversed comprises: identifying places the entity had visited in the given time period based on the location data of the one or more snippets; constructing a timeline of the places the entity had visited in the give time period based on the timestamp data of the one or more snippets; and determining the path the entity traversed based on the places the entity had visited and the timeline of the places (para. 0067-0073 identifying places the entity visited based on the location information, constructing a timeline based on the timestamp information, and determining the path on the map based on the identified places and the timeline).
Claims 13-15 and 18-20 are rejected using similar reasoning as corresponding claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484